Name: 2009/755/EC: Commission Decision of 13Ã October 2009 concerning the adoption of a financing decision towards a preparatory action on control posts for 2009
 Type: Decision
 Subject Matter: agricultural activity;  EU finance;  European construction;  land transport;  agricultural policy;  organisation of transport;  environmental policy;  health
 Date Published: 2009-10-14

 14.10.2009 EN Official Journal of the European Union L 269/26 COMMISSION DECISION of 13 October 2009 concerning the adoption of a financing decision towards a preparatory action on control posts for 2009 (2009/755/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 49(6)(b) and Article 75(2) thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) The communication from the Commission to the European Parliament and to the Council on a Community action plan on the protection and welfare of animals 2006-2010 (3) identifies as one area of action the upgrading of existing minimum standards for animal protection and welfare in line with new scientific evidence and socioeconomic assessments as well as securing efficient enforcement. (2) In order to improve the welfare of certain categories of transported animals, Community legislation lays down requirements concerning maximum journey times after which the animals are to be unloaded, fed and watered and rested. Such obligatory breaks in the long-distance transport of animals take place at control posts, as defined in Article 1(1) of Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for control posts and amending the route plan referred to in the Annex to Directive 91/628/EEC (4). (3) The increased transport of animals by road over long journeys has raised the need for improved control posts. There is a need to determine, through the consultation of stakeholders and their technical expertise, quality criteria for control posts and which strategies should be developed within the Community to improve their use by transporters. (4) In addition, control posts are missing in certain locations and a number of existing control posts are of poor quality standards. A preparatory action including the building or renovating of certain control posts should therefore be carried out. (5) In 2008, a call for proposals was published by the Commission for a similar preparatory action, but none of the proposals received met the minimum criteria of the call, due to the lack of sufficient information regarding the economic viability of the projects as well as the source of co-financing. (6) It is appropriate to provide Community financing for that preparatory action. In the general budget of the European Communities for 2009, the budgetary authority allocated EUR 4 000 000 to a preparatory action on control posts. (7) This Decision constitutes a financing decision within the meaning of Article 75(2) of Regulation (EC, Euratom) No 1605/2002 and Article 90 of Regulation (EC, Euratom) No 2342/2002. (8) Pursuant to Article 83 of Regulation (EC, Euratom) No 1605/2002, the validation, authorisation and payment of expenditure should be completed within the time limits laid down in the Implementing Rules. (9) For the application of this Decision, it is appropriate to define the term substantial change, within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, HAS DECIDED AS FOLLOWS: Article 1 The preparatory action, as set out in the Annex (the preparatory action) is hereby adopted. Article 2 For the purposes of this Decision, the definition of control post in Article 1(1) of Regulation (EC) No 1255/97 shall apply. Article 3 The maximum contribution of the Community for the implementation of the preparatory action is set at EUR 4 000 000, to be financed from budget line 17 04 03 03 of the general budget of the European Communities for 2009. Article 4 1. The authorising officer may adopt any changes to this Decision which are not considered substantial within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, in accordance with the principles of sound financial management and of proportionality. 2. Cumulated changes of the allocations to the actions covered by the preparatory action not exceeding 10 % of the maximum contribution provided for in Article 3 shall not be considered to be substantial within the meaning of Article 90(4) of Regulation (EC, Euratom) No 2342/2002, provided that they do not significantly affect the nature and objective of the preparatory action. Done at Brussels, 13 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) COM(2006) 13 final. (4) OJ L 174, 2.7.1997, p. 1. ANNEX PREPARATORY ACTION ON CONTROL POSTS FOR 2009 1.1. Introduction This preparatory action contains two implementing measures for 2009. On the basis of the objectives given in the preparatory action, the allocation of budget and the main actions are the following:  for procurement (implemented in direct centralised management): EUR 200 000,  for grants (implemented in direct centralised management or under indirect centralised management if the delegation is made to executive agencies): EUR 3 800 000. 1.2. Procurement: evaluation of the feasibility of a certification scheme for high quality control posts The global budgetary envelope reserved in 2009 for the procurement contracts amounts to EUR 200 000. LEGAL BASIS Preparatory action within the meaning of Article 49(6)(b) of Regulation (EC, Euratom) No 1605/2002. BUDGETARY LINE 17 04 03 03 INDICATIVE NUMBER AND TYPE OF CONTRACTS ENVISAGED One study to evaluate the feasibility of a certification scheme of control posts. SUBJECT OF THE CONTRACTS ENVISAGED The objectives of the study shall be to collect information on the current status of control posts and their use in the Community in order to assess which quality criteria would define high quality control posts. The study shall also examine the feasibility of a certification scheme for such control posts. IMPLEMENTATION The implementation shall be carried out directly by the Directorate-General for Health and Consumers. INDICATIVE TIME-FRAME FOR LAUNCHING THE PROCUREMENT PROCEDURE The carrying out of the study is foreseen to last not more than six months and shall be performed in the context of a framework contract. Requests for services shall be launched after the adoption of this Decision. SPECIFIC CONTRACT The study shall be carried out through the evaluation framework contract 2009-2013 of Directorate-General for Health and Consumers: Ref/Contract evaluation, impact assessment and related services; Lot 3, Food Chain SANCO/2008/01/055 Lot 3. 1.3. Grants for the building or the renovation of control posts Grants shall be awarded by means of a written agreement (grant agreement). LEGAL BASIS Preparatory action within the meaning of Article 49(6)(b) of Regulation (EC, Euratom) No 1605/2002. BUDGETARY LINE 17 04 03 03 PRIORITIES FOR THE YEAR, OBJECTIVES TO BE FULFILLED AND FORESEEN RESULTS The increased transport of animals by road over long journeys has raised the need for improved control posts where animals are to rest. In the interest of animal health and welfare it has been necessary to introduce specific measures to avoid stress to the animals and the spreading of infectious diseases. The objective of the action is to increase the use of control posts and promote high quality control posts. DESCRIPTION AND OBJECTIVE OF THE IMPLEMENTING MEASURE The action shall consist in building or renovating high quality control posts in order to validate an experimental certification scheme based on the results of the feasibility study. The action is expected to encourage an economically viable certification scheme for high quality control posts in order to improve the welfare of animals transported over long journeys. IMPLEMENTATION The implementation shall be carried out directly by the Directorate-General for Health and Consumers. TIMETABLE AND INDICATIVE AMOUNT OF THE CALL FOR PROPOSALS/DIRECT AWARD A single call for proposals of EUR 3 800 000 shall be published. The action shall be performed within 24 months following the signature of the grant agreement. The call for proposals shall be launched after the completion of the study on the evaluation of the feasibility, referred to in Section 1.2. MAXIMUM POSSIBLE RATE OF CO-FINANCING 70 % ESSENTIAL SELECTION AND AWARD CRITERIA  Selection criteria:  Financial capacity of the applicant:  Applicants must show that they have the financial capacity to carry out the action to be financed.  Applicants must provide evidence that they have the own resources essential to the Community cofinancing requested and to manage the necessary cash-flow for the management of the project. The amount of the grant given to a beneficiary must not exceed the total amount of his/her own capital and long-term debt.  Technical and professional capacity of the applicant:  Applicants must have the technical capacity and the professional capability to carry out the action to be co-financed. They must provide evidence of their knowledge and experience in the field of animal-related infrastructure and animal transport operations. They must provide certification and descriptions of projects and activities undertaken by them in the last three years and more particularly of projects related to the relevant issue. They must provide detailed curriculum vitae of each member of their team and demonstrate the managerial capabilities of the project director and manager, including his or her educational background, degrees and diplomas, professional experience, research work and publications.  Applicants must demonstrate that organisations applying for the action are committed to the objectives of the project and support the principle of introducing a certification scheme for control posts which is to be implemented by the action. They must provide evidence of the contacts and international stakeholders that they intend to consult, in particular as regards certification, and whose resources they intend to draw upon in the course of the execution of the preparatory action.  Award criteria:  The following general award criteria shall apply:  Soundness of the approach (20 %),  Organisation of work and degree of involvement of competent authorities/organisations in the Member States covered by the action (30 %),  Relevance of the project at Community level and multiplier effect (30 %),  Cost effectiveness ratio of the project (20 %), FORM OF THE GRANT Written agreement.